Citation Nr: 1420751	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-13 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDING OF FACT

Hepatitis C is as likely as not due to willful misconduct, intravenous drug abuse, in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for Hepatitis C are not met or approximated.  38 U.S.C.A. §§ 105(a), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1 and (n), 3.301(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist and Notify

VA has duties to notify and assist the Veteran in substantiating his claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in October 2009.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In this letter, the Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), VA outpatient treatment reports, and opinions as well as statements from the Veteran and his representative. 

The Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claim, nor suggest the submission of evidence that may have overlooked.  However, the hearing transcript demonstrates that there is no question that the Veteran received adequate notification which apprised him of the central issue in this claim, of the elements necessary to substantiate his claims, and the reasons why his claim was denied by the RO.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the appellate claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

The Board declines to obtain a medical nexus opinion with respect to the claim of entitlement to service connection for hepatitis because the Veteran sought and submitted a medical opinion by a VA physician.  Moreover, the Veteran readily admits that his disability is a result of willful misconduct.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may be established either by showing direct incurrence or aggravation in service or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his hepatitis C is related to his active service. 

VA Fast Letter 04-13, June 29, 2004, which addresses claims for service connection for hepatitis C indicates key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The Fast Letter indicates that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also notes however, that transmission of hepatitis C virus with body piercings. 

Considering the first element of the Shedden analysis, evidence of current disability, the Veteran was initially seen at a VA facility in February 2009 for right foot complaints.  Serology testing revealed a positive reaction for the hepatitis C antibody.  On follow up treatment in March 2009 the Veteran initially denied excessive alcohol use but after discussion he admitted to drinking 80 ounces of beer daily.   

In regard to the second element of Shedden, in-service incurrence, STRs are absent of any findings of hepatitis C.  The reports of a January 1976 enlistment examination revealed normal findings of the abdomen and viscera upon clinical evaluation, and the Veteran reported that he did not have a prior history of such symptoms as jaundice or a history of hepatitis in the Report of Medical History.  He also denied drug abuse.  A drug screen was administered in January 1977.  The screening was positive for barbiturates but negative for common basic drugs of abuse.  The record does not contain a separation examination.  

However, the Veteran reports that he was exposed to high risk activities for hepatitis including intravenous heroin use and frequent unprotected sex, and has in effect conceded this element against his claim. He also asserts that he may have contracted hepatitis from his in-service wrist surgery. While the objective evidence is negative regarding any findings referable to hepatitis; his lay statements regarding the type and extent of his possible exposure in service are competent and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding being exposed to these types of risk factors in service.  38 U.S.C.A. §§ 1154(a) and (b); 38 C.F.R. § 3.304(d). 

In response to the Veteran's request, a VA examiner submitted a statement that is dated in March 2011.  She described his current symptoms as well his current treatment regime.  She noted that she initially saw the Veteran in March 2009.  In regard to the etiology of his hepatitis C, she stated that the Veteran's risk factors for contraction of hepatitis C included in-service blood transfusions as well as exposure to other people's blood through the skin and mucous membranes.  However, she did not report the basis of her observations as to the Veteran's military duties, but concluded that it was difficult to determine the length of time he has had hepatitis C.

The self-reported history (see July 2010 statement) provided by the Veteran shows that he began using heroin intravenously in service, as well as hashish and Mandrax.  As noted, his in-service records also show that he was positive for barbiturates.  VA outpatient records dated in February 2009 also show that he admitted a 9-year history of marijuana use.  While he initially denied a history of heavy alcohol use, he acknowledged that he had an intake of 80 ounces of beer daily.  

The only allegation of a possible mixed source for hepatitis C infection is the statements of the VA physician in March 2011.  However, there is no indication that this physician objectively reviewed the Veteran's service or medical records.  Her assessment was strictly based on the Veteran's reported history, which is clearly inconsistent with his military duties and his prior reports and which therefore lessens the probative value of the opinion.  

The physician's underlying factual belief that the Veteran may have been exposed to blood products is flawed.  From a review of the service records the Veteran was not a medic.  His military occupational specialty (MOS) is listed as patient administrative specialist - i.e., he was a clerk.  The MOS numeric designation of 71 would indicate that he was not trained in medical duties, but administrative operations.  Apart from that, he worked at a major medical center in the European Command, Landstuhl General Medical Center.  It is highly doubtful that a hospital of that size would have a file clerk typist performing medical duties, let alone laboratory based diagnostic assessments.  Still further, the Veteran's STRs do not show any evidence of a blood transfusion.  Finally, even presuming that the VA physician's report (which the Board does not) of in-service blood exposure was true; as she pointed it would not be possible to determine his initial exposure to hepatitis C.  In other words, this would require an excessive amount of speculation, which cannot serve as a basis for the grant of service connection.   

Notwithstanding the reported history of in-service exposure through medical services, the Veteran is competent to report his behavior and the report of intravenous drug use beginning in service is more credible in view of the consistency of the Veteran's report of drug use in service. The Board finds the history repeated at various times is highly probative of his high risk activity as an intravenous drug user in service.  In the absence of convincing evidence of an alternative source of the hepatitis infection, the Board finds that the Veteran's hepatitis C was caused by drug use, most likely beginning in service. 

Given the Veteran's clear admission of multiple risk factors; the complete lack of probative evidence as to non-misconduct related service incidents, and that the only medical opinion of record is factually flawed, the preponderance of the evidence is against the claim and the appeal will be denied. VA compensation will generally not be paid if a claimed disability was the result of a veteran's own willful misconduct or his/her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(n), 3.301(c).  A preponderance of the evidence supports a finding of drug abuse.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  In this regard, although drug use is not shown in the STRs, the self-reported history by the Veteran is both competent and credible, and sufficient to overcome any absence of contemporaneous documentation of drug abuse in service.  Therefore, compensation is precluded. 

Accordingly, the claim must be denied as a matter of law.  38 U.S.C.A. § 1131.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


